Exhibit21.1 SUBSIDIARIES OF THE REGISTRANT Company State of Incorporation Young Dental Manufacturing I, LLC Missouri YI Europe, Limited England Young Acquisitions Company Missouri Panoramic Rental Corp Missouri Athena Technology, LLC Missouri Young PS Acquisitions, LLC Delaware Young Colorado, LLC Delaware Young OS, LLC Delaware YI Ventures, LLC Delaware Mid-West Dental Laboratory, Inc. Indiana Young Microbrush LLC Delaware Young Microbrush International, LLC Delaware Young Microbrush Ireland, Ltd. Ireland Sav-A-Life, LLC Illinois Green Mountain Research, LLC Illinois
